COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00354-CV


J. Fuentes Colleyville, L.P. d/b/a         §    From the 96th District Court
Gloria’s Restaurant; Jose Fuentes
Colleyville, Inc. d/b/a Gloria’s           §
Restaurant; and Carlos Fuentes, Inc.
d/b/a Gloria’s Restaurant                       of Tarrant County (096-276274-15)
                                           §
v.
                                           §
                                                August 18, 2016
A.S., Individually and as Next Friend
of K.S., a Minor Child; Kristen            §
Hayter; and Consumers County
Mutual Insurance Company                   §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellants J. Fuentes Colleyville, L.P. d/b/a

Gloria’s Restaurant; Jose Fuentes Colleyville, Inc. d/b/a Gloria’s Restaurant; and

Carlos Fuentes, Inc. d/b/a Gloria’s Restaurant shall pay all costs of this appeal,

for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier
                                           Justice Bill Meier